 1

 2

 3

 4

 5
                                       UNITED STATES DISTRICT COURT
 6                                    WESTERN DISTRICT OF WASHINGTON
 7   JODI SCHULZ,                     )
                                      )
 8             Plaintiff,             ) Case No. 2:18-00096
                                      )
 9       vs.                          ) ORDER
                                      )
10                                    )
                                      )
11   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
12
               Defendant
13

14
                  This matter having come on regularly before the undersigned by the stipulated motion
15

16   for attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:

17           Attorney fees of $3,417.17, pursuant to the Equal Access to Justice Act (EAJA), 28
18
     U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset allowed under the Treasury Offset
19
     Program, payment of this award shall be made via check sent to Plaintiff’s attorney, Victoria B.
20
     Chhagan, at this address: Douglas Drachler McKee & Gilbrough, 1904 Third Avenue, Seattle
21

22   WA 98101. If the EAJA fees are not subject to any offset, the EAJA attorney fees will be paid

23   directly to the order of Plaintiff’s Attorney, Victoria B. Chhagan.
24
     Dated this         9th day of     October,         2018.
25

26

27
                                                           A
                                                           BRIAN A. TSUCHIDA
28
                                                           Chief United States Magistrate Judge
     EAJA Order   No. 2:18-cv-00096                -1                               Victoria B. Chhagan
                                                                               Douglas Drachler McKee
                                                                                            & Gilbrough
                                                                              1904 Third Ave., Ste. 1030
                                                                                     Seattle, WA 98101
                                                                                          (206)623-0900
